 
 
I 
111th CONGRESS 1st Session 
H. R. 1754 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Castle introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To create a systemic risk monitor for the financial system of the United States, to oversee financial regulatory activities of the Federal Government, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Financial System Stabilization and Reform Act of 2009. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Financial System Regulation 
Sec. 101. Definitions. 
Subtitle A—Financial Stability Council 
Sec. 111. Establishment and structure. 
Sec. 112. Duties and authority of the Chairperson. 
Sec. 113. Duties and authority of the Council. 
Sec. 114. Judicial review. 
Sec. 115. Civil penalties. 
Sec. 116. Precedence of council actions. 
Sec. 117. Conflicting provisions terminated. 
Sec. 118. Reporting and recordkeeping for positions involving credit-default swaps. 
Sec. 119. Federal Reserve Board authority over investment bank holding companies. 
Sec. 120. Regulations on clearinghouse operations and fraudulent, deceptive, and manipulative acts. 
Subtitle B—Administrative provision 
Sec. 151. Annual budget. 
Sec. 152. Personnel matters. 
Sec. 153. Personnel programs and policies. 
Sec. 154. Executive schedule matters. 
Sec. 155. Transitional authorities. 
Sec. 156. Prohibition on political campaigning. 
Sec. 157. Authorization of appropriations. 
Sec. 158. Savings provision.  
TITLE II—Abolishment and transfer of functions of the Office of Thrift Supervision 
Sec. 201. Definitions. 
Sec. 202. Transfer of powers of the Director of the Office of Thrift Supervision. 
Sec. 203. Abolishment of the Office of Thrift Supervision. 
Sec. 204. Transition period. 
Sec. 205. Savings provisions. 
Sec. 206. Continuation of regulations. 
Sec. 207. Transfer of functions, personnel, and property. 
Sec. 208. Conforming amendments to the Home Owners' Loan Act. 
Sec. 209. Conforming amendments to the Federal Deposit Insurance Act. 
Sec. 210. Additional Conforming Amendments. 
Sec. 211. Additional conforming references. 
IFinancial System Regulation 
101.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)CouncilThe term Council means the Financial Stability Council established under section 111. 
(2)Product or activity that is financial in natureThe term product or activity that is financial in nature means products and activities listed in paragraph (4) of section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)(4)), other than the activities and products listed in subparagraph (B) of such paragraph (4). 
(3)Financial systemthe term financial system means any product or activity that is financial in nature, financial institutions, or financial markets. 
(4)Federal financial regulatorThe term Federal financial regulator means, individually and collectively, as the context requires— 
(A)the Comptroller of the Currency; 
(B)the Board of Governors of the Federal Reserve System; 
(C)the Federal Deposit Insurance Corporation; 
(D)the National Credit Union Administration; 
(E)the Securities and Exchange Commission; 
(F)the Commodity Futures Trade Commission; 
(G)the Treasury; 
(H)the Pension Benefit Guarantee Corporation; 
(I)the Federal Housing Finance Agency; 
(J)any other department or agency or component thereof, designated by the President as a Federal financial regulator; and 
(K)any combination of the agencies specified in this paragraph, with respect to any given institution, as otherwise provided by law. 
(5)ChairpersonThe term Chairperson, except as the context otherwise requires, means the Chairperson of the Financial Stability Council. 
(6)BoardThe term Board means the Board of Governors of the Federal Reserve System. 
(7)Regulation, rule, regulatory actionThe terms regulation, rule, and regulatory action— 
(A)mean an agency statement of general applicability and future effect, or any amendments or modifications thereto, which the Council believes to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency; and 
(B)do not include— 
(i)regulations or rules that are limited to agency organization, management, or personnel matters, unless expressly provided otherwise in this title; 
(ii)any rule, regulation, or order issued by the Board relating to the monetary policy functions of the Board; or 
(iii)any other category of regulations exempted at the discretion of the Council. 
(8)Systemic riskThe term systemic risk means the risk that a product or activity that is financial in nature, or that a default by a financial institution, will produce failures of, or significant losses to, other financial institutions, resulting in substantial increases in the cost of capital or substantial decreases in the availability of capital, or substantial financial market price volatility. 
AFinancial Stability Council 
111.Establishment and structure 
(a)In generalThere is established the Financial Stability Council, which shall be an independent establishment, as that term is defined in section 104 of title 5, United States Code. 
(b)ChairpersonThe Council shall be headed by a Chairperson, who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals having expertise in the financial services industry. 
(c)Prohibition on dual serviceThe individual serving in the position of Chairperson may not, during such service, also serve as the head of any Federal financial regulator. 
(d)MembershipThe members of the Council shall be— 
(1)the Chairperson; 
(2)the Secretary of the Treasury; 
(3)the Chairman of the Board of Governors of the Federal Reserve System; 
(4)the Chairperson of the Board of Directors of the Federal Deposit Insurance Corporation; 
(5)the Chairman of the National Credit Union Administration; 
(6)the Chairman of the Securities and Exchange Commission; and 
(7)the Chairman of the Commodity Futures Trading Commission. 
112.Duties and authority of the Chairperson 
(a)DutiesThe Chairperson— 
(1)shall— 
(A)serve as the principal advisor to the President on matters related to oversight, monitoring, and prevention of systemic risk affecting the financial system of the United States; 
(B)review all potential rules, regulations, and regulatory actions of the Federal financial regulators (before such rule or regulation is proposed), to determine those which relate to systemic risk affecting the financial system of the United States, and shall therefore be subject to review by the Council under this title; 
(C)oversee and direct systemic risk regulatory policy concerning the financial system of the United States, including by identifying any absence in regulatory authority among the Federal financial regulators that may contribute to such risk; 
(D)convene meetings of the Council at least quarterly, and more often, as the Chairperson determines necessary; 
(E)set the agenda for meetings of the Council; 
(F)manage and oversee the staff of the Council; and 
(G)make recommendations for action by the Council on matters relating to monitoring and preventing systemic risk to the financial system of the United States, and for regulating the financial system of the United States to prevent such risk; and 
(2)may review existing rules, regulations, and regulatory actions of the Federal financial regulators and recommend to the Council any revisions or repeals thereof for the purpose of monitoring and preventing systemic risk to the financial system of the United States. 
(b)Agency cooperation 
(1)In generalThe Chairperson shall have access to, and may require the production of, any data or information from the Federal financial regulators, as necessary— 
(A)to monitor areas of potential systemic risk in the financial system of the United States; 
(B)to monitor and coordinate the actions of the Federal financial regulators; or 
(C)to carry out any of the provisions of this title. 
(2)Submissions by regulatorsAny Federal financial regulator in possession of data or information relevant to preventing systemic risk to the financial system of the United States shall provide that information to the Chairperson in a timely manner. 
(3)Financial Data CollectionIf the Chairperson determines that it is necessary to carry out any of the provisions of this title, the Chairperson may direct a Federal financial regulator, consistent with the authorities of such regulator, to require the production of any data or information from any entity regarding any product or activity that the Chairperson determines may be a product or activity that is financial in nature. 
(c)Insurance informationTo carry out this title, the Chairperson may request— 
(1)data and information from States regarding the solvency of State regulated insurers and affiliates thereof; and 
(2)data and information from such insurers and affiliates regarding any product or activity that the Council determines may be a product or activity that is financial in nature. 
(d)Budget recommendationsWith respect to budget requests and appropriations for the Federal financial regulators, the Chairperson shall, based on economic priorities established by the President, provide to the heads of the Federal financial regulators guidance for developing the budget of each such regulator pertaining to the activities of such regulator that are deemed by the Chairperson as relating to or affecting systemic risk to the financial system of the United States. 
(e)Reports to the President and the CongressNot later than 6 months after the date of the enactment of this Act, and biannually thereafter, the Chairperson shall provide a report to the President and the Congress on— 
(1)the state of the financial system of the United States; 
(2)areas in which the Chairperson anticipates systemic risk to the financial system of the United States; and 
(3)areas for which the Council or a Federal financial regulator needs legislative authority to fulfill its mission of preventing such systemic risks. 
(f)Consultation with Foreign GovernmentsUnder the direction of the President, and in a manner consistent with section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927), the Chairperson, in consultation with the Council, shall regularly consult with the financial regulatory entities and other appropriate organizations of foreign governments or international organizations on matters relating to systemic risk to the international financial system. 
113.Duties and authority of the Council 
(a)In generalThe Council shall— 
(1)review, and approve or prohibit issuance of, or require modification of, any rule or regulation of any Federal financial regulator identified by the Chairperson for such review under section 112; 
(2)require each Federal financial regulator to issue or revise its rules and regulations in conformance with the determination of the Council; 
(3)review new financial products and services and recommend regulations for such products and services to the appropriate Federal financial regulator; and 
(4)direct each Federal financial regulator to impose appropriate solvency requirements, including capital requirements and long-term debt ratios on any financial institution within its jurisdiction, as the Council deems necessary to prevent systemic risk to the financial system of the United States. 
(b)Insurance industry authorityThe Council may exercise any of the authorities described in subsections (a) and (d) with respect to products and activities that are financial in nature that are carried out by insurers and affiliates thereof, if the Council determines that such products or activities pose a systemic risk to the financial system of the United States. 
(c)Other authority 
(1)HearingsThe Council may, for the purpose of carrying out this title— 
(A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and materials as the Council considers advisable. 
(2)Issuance and enforcement of subpoenas 
(A)IssuanceSubpoenas issued pursuant to paragraph (1) shall bear the signature of the Chairperson and shall be served by any person or class of persons designated by the Chairperson for that purpose. 
(B)EnforcementIn the case of contumacy or failure to obey a subpoena issued under paragraph (1), the subpoena shall be enforceable by order of any appropriate district court of the United States. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(d)Authority of the council To issue regulationsFor any product or activity that is financial in nature and that is not otherwise within the jurisdiction or authority of a Federal financial regulator, the Council may issue and enforce regulations designed to prevent such product or activity from creating systemic risk to the financial system of the United States, in accordance with applicable provisions of title 5, United States Code. 
(e)Actions of the CouncilAll determinations and actions of the Council with respect to its duties and authority under this section shall be subject to a majority vote of a quorum of the Council. 
(f)QuorumThree members of the Council, including the Chairperson, shall constitute a quorum for the transaction of business. 
114.Judicial reviewNothing in this title affects any otherwise available judicial review of agency action or creates any right or benefit, substantive or procedural, enforceable at law or equity by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person. 
115.Civil penalties 
(a)In generalAny person who violates this title or fails to comply with a rule, regulation, or order of the Council issued under this title shall be subject to a civil penalty in an amount established by the Council and published under subsection (b). Each such violation or failure shall constitute a separate civil offense. 
(b)PublicationThe Council shall annually prescribe and publish in the Federal Register a schedule of the maximum authorized civil penalty for any violation of this title or any regulatory action of the Council under this title. 
116.Precedence of council actionsTo the extent that any regulatory action of the Council presents a conflict with any regulatory action of a Federal financial regulator, the regulatory action of the Council shall take precedence, except as otherwise expressly provided by law. 
117.Conflicting provisions terminatedExecutive Order Number 12631, issued by the President on March 18, 1988, may not be enforced on or after the date of the enactment of this Act. 
118.Reporting and recordkeeping for positions involving credit-default swaps 
(a)In generalSection 2(h) of the Commodity Exchange Act (7 U.S.C. 2(h)) is amended by adding at the end the following: 
 
(8)Reporting and recordkeeping for positions involving credit-default swaps 
(A)DefinitionsIn this paragraph: 
(i)Credit-default swapThe term credit-default swap means a bilateral derivative contract that transfers, in exchange for 1 or more lump-sum or other payments, from 1 party to another, the risk that an entity, regardless of whether owned by the buyer of the protection, may experience a loss of value from a credit event such as a default, credit downgrade, or other contractually agreed-upon adverse event. 
(ii)Credit-default swap trading clearinghouseThe term credit-default swap trading clearinghouse means an approved centralized clearinghouse for credit-default swap trading that is designated by the Securities and Exchange Commission, in consultation with the Commodity Futures Trading Commission and the Chairman of the Board of Governors of the Federal Reserve System. 
(iii)Reportable contractThe term reportable contract means a contract, agreement, or transaction involving a credit-default swap, executed through a credit-default swap trading clearinghouse. 
(B)Use of credit-default swap trading clearinghousesEach credit-default swap trading clearinghouse— 
(i)shall be subject to regulation by the Commission; 
(ii)shall be capitalized by participants in the credit-default swap trading clearinghouse at a level that is sufficient to guarantee payment for trading in credit-default swaps; and 
(iii)may assess participants in the credit-default swap trading clearinghouse in an amount necessary to maintain a default fund for the credit-default swap trading clearinghouse. 
(C)RecordkeepingThe Commission, by rule, shall require any person holding, maintaining, or controlling any position in any reportable contract under this paragraph— 
(i)to maintain such records as directed by the Commission for a period of 5 years, or longer, if directed by the Commission; and 
(ii)to provide such records upon request to the Commission, the Department of Justice, the Securities and Exchange Commission, or the Federal Reserve System, as applicable. 
(D)Reporting of positions involving credit-default swapsThe Commission shall prescribe rules requiring such regular or continuous reporting of positions in reportable contracts in accordance with such requirements regarding size limits for reportable positions and the form, timing, and manner of filing such reports under this paragraph, as the Commission shall determine.. 
(b)Conforming amendmentsSection 4a(e) of the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended— 
(1)in the first sentence— 
(A)by inserting , by any credit-default swap trading clearinghouse (as defined in section 2(h)(8)(A)), after registered by the Commission; and 
(B)by inserting , credit-default swap trading clearinghouse, after derivatives transaction execution facility; and 
(2)in the second sentence, by inserting , by any credit-default swap trading clearinghouse (as defined in section 2(h)(8)(A)), after registered by the Commission. 
119.Federal Reserve Board authority over investment bank holding companies 
(a)Regulation by the Board of Governors of the Federal Reserve System 
(1)Rulemaking requiredNot later than 90 days after the date of the enactment of this Act, the Board shall issue final rules to provide for the examination of the safety and soundness of, and the extent of systemic risk to the financial system of the United States posed by, any investment bank holding company organized in or doing business in the United States. 
(2)Information from investment bank holding companiesThe rules of the Board under this section shall provide for reasonable reporting of information by each investment bank holding company, to the extent necessary to carry out the purposes of this section. 
(b)Rule of constructionNothing in this section shall be construed as negating or preempting the authority of the Securities and Exchange Commission to exercise its authority over broker or dealer operations in accordance with applicable provisions of law. 
(c)Exchange of information on systemic riskThe Securities and Exchange Commission, the Commodity Futures Trading Commission, and other appropriate Federal regulatory agencies shall provide to the Board all relevant information, as directed by the Board, on the activities of investment bank holding companies with respect to the prevention of systemic risk to the financial system of the United States posed by such activities. 
(d)Enforcement provisionsAny violation of this section or the rules of the Board under this section shall be subject to the enforcement and penalty provisions of the Bank Holding Company Act of 1956, in the same manner and to the same extent as those provisions are applicable to violations of that Act by a bank holding company (as defined in that Act). 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Board such sums as may be necessary to carry out this section. 
(f)DefinitionsFor purposes of this section, the term investment bank holding company means— 
(1)any person other than a natural person that owns or controls 1 or more brokers or dealers (as those terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)); and 
(2)the associated persons thereof. 
(g)Conforming amendmentsThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— 
(1)in section 6(g)(4)(A)(iv) (15 U.S.C. 78f(g)(4)(A)(iv)), by striking and (k) and inserting and (i); 
(2)in section 15(b) (15 U.S.C. 78(o)(b))— 
(A)in paragraph (11)(B)(vi), by striking (h), and (i) and inserting and (h); and 
(B)in paragraph (12)(B)(vi), by striking (h), and (i) and inserting and (h); 
(3)in section 15A(k)(4)(C) (15 U.S.C. 78o–3(k)(4)(C)), by striking and (k) and inserting and (i); and 
(4)in section 17 (15 U.S.C. 78q)— 
(A)by striking subsections (i) and (j); and 
(B)by redesignating subsection (k) as subsection (i). 
120.Regulations on clearinghouse operations and fraudulent, deceptive, and manipulative acts 
(a)Rulemaking requiredNot later than 90 days after the date of the enactment of this Act, the Securities and Exchange Commission (in this section referred to as the Commission), in consultation with the Board and the Commodity Futures Trading Commission, shall issue final rules— 
(1)to designate clearinghouses for credit-default swaps; and 
(2)to prohibit fraudulent, deceptive, or manipulative acts or practices in connection with credit-default swaps. 
(b)CriteriaRules of the Commission under this section shall require that clearinghouses— 
(1)are capitalized by participants to a level adequate to guarantee payments; and 
(2)are authorized to assess members for a default fund. 
(c)Required use of clearinghousesAny person that engages in a credit-default swap transaction shall utilize a clearinghouse designated by the Commission for such purpose in accordance with the rules issued under subsection (a). 
BAdministrative provisions 
151.Annual budgetThe Chairperson shall develop for each fiscal year a consolidated budget proposal for the Council to implement this title, and shall transmit such budget proposal to the President and the Congress. 
152.Personnel matters 
(a)Council staff 
(1)In generalThe Chairperson may appoint and terminate such personnel as may be necessary to enable to the Council to perform its duties. The Chairperson may establish positions in the excepted service for employees of the Council. 
(2)CompensationThe Chairperson may fix the compensation of Council personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for such personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(3)Other personnel authoritiesThe Chairperson may exercise any personnel authority of any of the Federal financial regulators for the purposes of recruiting, hiring, or retention of Council personnel. 
(b)Detail of Government employeesAny Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(c)Procurement of temporary and intermittent servicesThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
153.Personnel programs and policies 
(a)In generalThe Chairperson shall prescribe, in consultation with the heads of the Federal financial regulators, personnel policies and programs applicable to the Council and the Federal financial regulators that 
(1)set standards for education, training, and career development of personnel; 
(2)encourage and facilitate the recruitment and retention by the Council and the Federal financial regulators of highly qualified individuals for the effective conduct of their responsibilities; and 
(3)the Chairperson shall prescribe mechanisms to facilitate the rotation of personnel of the Federal financial regulators through various components and departments of the Federal financial regulators in the course of their careers in order to facilitate the widest possible understanding by such personnel of the variety of financial regulation, methods, users, and capabilities. 
(b)Mechanisms authorizedThe mechanisms prescribed under subparagraph (A) may include, among others— 
(1)the establishment of special occupational categories involving service, over the course of a career, in more than 1 Federal financial regulator; 
(2)the provision of rewards for service in positions undertaking analysis and planning of operations involving 2 or more Federal financial regulators; and 
(3)the establishment of requirements for education, training, service, and evaluation for service involving more than 1 Federal financial regulator. 
154.Executive schedule mattersSection 5312 of title 5, United States Code, is amended by adding at the end the following new item: 
 
Chairperson of the Financial Stability Council.. 
155.Transitional authoritiesUpon request of the Chairperson, the head of any executive agency may, on a reimbursable basis, provide services or detail personnel to the Chairperson or the Council. 
156.Prohibition on political campaigningThe Chairperson may not participate in Federal election campaign activities, except that the Chairperson is not prohibited by this subsection from making contributions to individual candidates. 
157.Authorization of appropriationsThere are authorized to be appropriated to the Council, such sums as may be necessary to carry out this title, to remain available until expended. 
158.Savings provisionNothing in this title shall be construed to invalidate, impair, or supersede any law enacted by any State for the purpose of regulating the business of insurance, or which imposes a fee or tax upon such business. 
IIAbolishment and transfer of functions of the Office of Thrift Supervision 
201.DefinitionsIn this title— 
(1)the term Comptroller means the Comptroller of the Currency; 
(2)the term Director means the Director of the Office of Thrift Supervision; 
(3)the term Office (other than as used in connection with the Office of the Comptroller of the Currency) means the Office of Thrift Supervision; and 
(4)the term transition period means the 180-day period described in section 204(a). 
202.Transfer of powers of the Director of the Office of Thrift SupervisionThe Comptroller shall have all powers that were vested in the Director on the day before the effective date under section 203. 
203.Abolishment of the Office of Thrift SupervisionEffective at the end of the transition period, the Office established under section 3 of the Home Owners' Loan Act (12 U.S.C. 1462a) and the position of Director are abolished. 
204.Transition period 
(a)Disposition of affairsDuring the 180-day period beginning on the date of the enactment of this Act, the Director— 
(1)shall, solely for the purpose of winding up the affairs of the Office— 
(A)manage the employees of the Office and provide for the payment of compensation and benefits of any such employees that accrue before the effective date of the transfer of such employee under section 207; and 
(B)manage any property of the Office until such property is transferred under section 207; and 
(2)may take any other action necessary for the purpose of winding up the affairs of the Office. 
(b)Authority and status of Director 
(1)In generalNotwithstanding the abolishment of the Office under section 203, the Director shall have any authority vested in the Director before the effective date of such abolishment that is necessary for the Director to carry out the requirements of this section during the transition period. 
(2)Other provisionsFor purposes of paragraph (1), the Director shall continue to be— 
(A)treated as an officer of the United States during the transition period; and 
(B)entitled to compensation at the annual rate of basic pay payable for level III of the Executive Schedule. 
(c)Status of employees before transfer 
(1)Employees of OfficeAny employee of the Office shall be treated as an employee of the Office of the Comptroller of the Currency on and after the effective date under section 203. 
(2)Rule of constructionThe abolishment of the Office under section 203 shall not be construed as affecting the status of any employee of the Office as an employee of an agency of the United States for purposes of any other provision of law in effect before the effective date of the transfer of any such employee under section 207. 
(d)Continuation of services 
(1)In generalThe Comptroller may use the services of employees and other personnel and the property of the Office, on a reimbursable basis, to perform functions which have been transferred to the Office of the Comptroller of the Currency for such time as is reasonable to facilitate the orderly transfer of functions under any provision of this title. 
(2)Agency servicesAny agency, department, or other instrumentality of the United States (including any Federal home loan bank), and any successor to any such agency, department, or instrumentality, which was providing supporting services to the Office before the date of the enactment of this Act in connection with functions that are transferred to the Office the Comptroller of the Currency shall— 
(A)continue to provide such services, on a reimbursable basis, until the transfer of such functions is complete; and 
(B)consult with any such agency to coordinate and facilitate a prompt and reasonable transition. 
205.Savings provisions 
(a)Existing rights, duties, and obligations not affectedThe abolishment of the Office under this title shall not affect the validity of any right, duty, or obligation of the United States, the Office, or any other person, that existed on the day before the date of the enactment of this Act. 
(b)Continuation of suitsNo action or other proceeding commenced by or against the Office, or any Federal home loan bank with respect to any function of the Office that was delegated to employees of such bank, shall abate by reason of the enactment of this title, except that the appropriate successor to the interests of the Office shall be substituted for the Office or the Federal home loan bank as a party to any such action or proceeding. 
206.Continuation of regulations 
(a)Continuation of orders, resolutions, determinations, and regulationsAll orders, resolutions, determinations, and regulations, which have been issued, made, prescribed, or allowed to become effective by the Director, or by a court of competent jurisdiction, in the performance of functions which are transferred by this title and are in effect on the effective date under section 203, shall continue in effect according to the terms of such orders, resolutions, determinations, and regulations and shall be enforceable by or against the Comptroller until modified, terminated, set aside, or superseded in accordance with applicable law by the Comptroller by any court of competent jurisdiction, or by operation of law. 
(b)Treatment of references in adjustable rate mortgage instruments 
(1)In generalFor purposes of adjustable rate mortgage instruments that are in effect as of the date of the enactment of this Act, any reference in the instrument to the Office of Thrift Supervision before such date shall be treated as a reference to the Office of the Comptroller of the Currency, as appropriate on the basis of the transfer of functions under this title, unless the context of the reference requires otherwise. 
(2)Substitution for indexesIf any index used to calculate the applicable interest rate on any adjustable rate mortgage instrument is no longer calculated and made available as a direct or indirect result of the enactment of this title, any index made available by the Comptroller or determined by the Comptroller to be substantially similar to the index that is no longer calculated or made available may be substituted by the holder of any such adjustable rate mortgage instrument upon notice to the borrower. 
(3)Agency action required to provide continued availability of indexesPromptly after the date of the enactment of this Act, the Comptroller shall take such action as may be necessary to assure that the indexes prepared by the Office immediately prior to the date of the enactment of this Act and used to calculate the interest rate on adjustable rate mortgage instruments continue to be available. 
(4)Requirements relating to substitute indexesIf any agency can no longer make available an index, an index that is substantially similar to such index may be substituted for such index, if the Comptroller determines, after notice and opportunity for comment, that— 
(A)the new index is based upon data substantially similar to that of the original index; and 
(B)the substitution of the new index will result in an interest rate substantially similar to the rate in effect at the time the original index became unavailable. 
207.Transfer of functions, personnel, and property 
(a)Determination of transferred functions and employees 
(1)All ots employees shall be transferredAll employees of the Office shall be transferred to the Office of the Comptroller of the Currency. 
(2)Functions and employees transferred 
(A)In generalDuring the transition period, the Comptroller and the Director shall jointly determine the functions or activities of the Office and the number of employees necessary to perform or support each such function or activity transferred from the Office to the Office of the Comptroller of the Currency under this title. 
(B)Allocation of employeesThe Comptroller shall allocate the employees of the Office consistent with the number determined under subparagraph (A) in a manner which the Comptroller, in the sole discretion of the Comptroller, determines is equitable, except that, within work units, the preferences of individual employees shall be accommodated as far as possible. 
(b)Rights of employees of OTS 
(1)In generalAll employees identified for transfer under subsection (a) shall— 
(A)be transferred to the Office of the Comptroller of the Currency for employment no later than the end of the transition period, and such transfer shall be deemed a transfer of function for purposes of section 3503 of title 5, United States Code; 
(B)be guaranteed a position with the same status, tenure, grade, and pay as that held on the day immediately preceding the transfer; and each such employee holding a permanent position shall not be involuntarily separated or reduced in grade or compensation for 1 year after the date of transfer, except for cause or, if the employee is a temporary employee, separated in accordance with the terms of the appointment; and 
(C)in the case of employees occupying positions in the excepted service or the Senior Executive Service, continue to be subject to any appointment authority established under law or regulations of the Office of Personnel Management for filling such positions, except that the Office of the Comptroller of the Currency may decline a transfer of authority (and the employees appointed pursuant thereto) to the extent that such authority relates to positions excepted from the competitive service because of their confidential, policy-making, policy-determining, or policy-advocating character, and noncareer positions in the Senior Executive Service (within the meaning of section 3132(a)(7) of title 5, United States Code). 
(2)Major reorganizationIf the Office of the Comptroller of the Currency determines, after the end of the 1-year period beginning on the date that the transfer of functions to the Office of the Comptroller of the Currency is complete, that a reorganization of the combined work force is required, that reorganization shall be deemed a major reorganization for purposes of affording affected employees retirement under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code. 
(3)Benefit programs 
(A)In generalAny employee accepting employment with the Office of the Comptroller of the Currency as a result of a transfer under this section may retain for 1 year beginning on the date on which such transfer occurs membership in any employee benefit program of the Office of Thrift Supervision, including insurance, to which such employee belongs on the date of the enactment of this Act if the employee does not elect to give up the benefit or membership in the program and the benefit or program is continued by the Comptroller. 
(B)Cost differentialThe difference in the costs between the benefits which would have been provided by such agency or entity and those provided by this subsection shall be paid by the Comptroller. If any employee elects to give up membership in a health insurance program or the health insurance program is not continued by the Comptroller, the employee shall be permitted to select an alternate Federal health insurance program within 30 days of such election or notice, without regard to any other regularly scheduled open season. 
(4)Senior executive service employeesA transferring employee in the Senior Executive Service shall be placed in a comparable position at the Office of the Comptroller of the Currency. 
(5)Notice of assignmentsTransferring employees shall receive notice of their position assignments not later than 120 days after the effective date of their transfer. 
(c)Control of property and facilitiesNot later than the end of the transition period, the Comptroller shall take control of all property of the Office used to perform functions and activities of the Office. 
208.Conforming amendments to the Home Owners' Loan Act 
(a)Short title and table of contentsSection 1 of the Home Owners' Loan Act (12 U.S.C. 1461) is amended in the table of contents by striking the item relating to section 3 and inserting the following: 
 
 
Sec. 3. Powers of the Comptroller relating to savings associations.. 
(b)DefinitionsSection 2 of the Home Owners' Loan Act (12 U.S.C. 1462) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)ComptrollerThe term Comptroller means the Comptroller of the Currency.; and 
(2)in paragraph (3), by striking Thrift Supervision and inserting the Comptroller of the Currency. 
(c)Director of the Office of Thrift SupervisionSection 3 of the Home Owners' Loan Act (12 U.S.C. 1462a) is amended to read as follows: 
 
3.Powers of the Comptroller relating to savings associations 
(a)Powers of the ComptrollerThe Comptroller shall have all powers that were vested in the Director of the Office of Thrift Supervision on the day before the date of the enactment of the Financial Regulatory Oversight Act of 2009. 
(b)RegulationsThe Comptroller may prescribe such regulations and issue such orders as the Comptroller determines are necessary for carrying out this Act. 
(c)Autonomy of directorThe Secretary of the Treasury may not intervene in any matter or proceeding before the Comptroller (including agency enforcement actions) relating to this Act, unless otherwise specifically provided by law. 
(d)Banking agency rulemakingThe Secretary of the Treasury may not delay or prevent the issuance of any rule or the promulgation of any regulation by the Comptroller under this Act. 
(e)State homestead provisionsNo provision of this Act shall be construed as superseding any homestead provision of any State constitution, including any implementing State statute, in effect on the date of the enactment of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, or any subsequent amendment to such a State constitutional or statutory provision in effect on such date, that exempts the homestead of any person from foreclosure, or forced sale, for the payment of all debts, other than a purchase money obligation relating to the homestead, taxes due on the homestead, or an obligation arising from work and material used in constructing improvements on the homestead.. 
(d)Funding through assessmentsThe compensation of employees of the Office, and any other expenses thereof, may be paid from assessments levied under the Home Owners' Loan Act. 
(e)Supervision of savings associationsSection 4 of the Home Owners' Loan Act (12 U.S.C. 1463) is amended— 
(1)by striking Director each place that term appears and inserting Comptroller; 
(2)in subsection (a)— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraph (3) as paragraph (2); and 
(3)in subsection (c), by striking of the Currency. 
(f)Federal savings associationsSection 5 of the Home Owners' Loan Act (12 U.S.C. 1464) is amended— 
(1)by striking Director each place that term appears and inserting Comptroller; 
(2)by striking Director's each place that term appears and inserting Comptroller's; 
(3)in subsection (d)(1)(A), by inserting (with respect to insured savings associations) after Insurance Act; 
(4)in subsection (d)(2)(A), by striking Director of the Office of Thrift Supervision and inserting Comptroller; and 
(5)in subsection (t)— 
(A)in paragraph (5)(D)(vii), by striking Director and inserting Comptroller; 
(B)in paragraph (9), by striking of the Currency each place that term appears; and 
(C)in paragraph (10)— 
(i)in the paragraph heading, by striking comptroller's and inserting national bank; and 
(ii)in subparagraph (A), by striking of the Currency. 
(g)District associationsSection 8 of the Home Owners' Loan Act (15 U.S.C. 1466a) is amended by striking Director each place that term appears and inserting Comptroller. 
(h)Examination feesSection 9 of the Home Owners' Loan Act (15 U.S.C. 1467) is amended— 
(1)by striking Director each place that term appears and inserting Comptroller; and 
(2)in subsection (m), by striking the Office and inserting the Comptroller in carrying out this Act. 
(i)Regulation of holding companiesSection 10 of the Home Owners' Loan Act (15 U.S.C. 1467a) is amended by striking Director each place that term appears and inserting Comptroller. 
(j)Transactions with affiliatesSection 11 of the Home Owners' Loan Act (15 U.S.C. 1468) is amended by striking Director each place that term appears and inserting Comptroller. 
(k)AdvertisingSection 12 of the Home Owners' Loan Act (15 U.S.C. 1468a) is amended by striking Director and inserting Comptroller for purposes of this Act.. 
(l)Powers of ExaminersSection 13 of the Home Owners' Loan Act (15 U.S.C. 1468b) is amended by striking Director and inserting Comptroller. 
209.Conforming amendments to the Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended— 
(1)in section 2 (12 U.S.C. 1812)— 
(A)in subsection (a)— 
(i)in paragraph (1)— 
(I)in subparagraph (A), by adding and at the end; 
(II)by striking subparagraph (B); and 
(III)in subparagraph (C), by striking 3 and inserting 2; and 
(ii)in paragraph (2), by striking 3 and inserting 2; 
(B)in subsection (d)(2), by striking— 
(i)or the office of Director of the Office of Thrift Supervision; 
(ii)or such Director; and 
(iii)or the acting Director of the Office of Thrift Supervision, as the case may be, and 
(C)in subsection (f), by striking or of the Office of Thrift Supervision; 
(2)in section 3 (12 U.S.C. 1813)— 
(A)in subsection (b)(1)(C), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; 
(B)in subsection (l)(5), by striking , Director of the Office of Thrift Supervision,; 
(C)in subsection (q)— 
(i)in paragraph (1), by striking or any Federal branch or agency of a foreign bank and inserting , any Federal branch or agency of a foreign bank, any savings association, or any savings and loan holding company; 
(ii)in paragraph (3), by striking ; and and inserting a period; and 
(iii)by striking paragraph (4); and 
(D)in subsection (z), by striking the Director of the Office of Thrift Supervision,; 
(3)in section 7 (12 U.S.C. 1817)— 
(A)in subsection (a)— 
(i)in paragraph (2)(A), by striking the Director of the Office of Thrift Supervision, each place that term appears; 
(ii)in paragraph (2)(B)— 
(I)by inserting and after Currency,; and 
(II)by striking and the Director of the Office of Thrift Supervision,; 
(iii)in paragraph (3)— 
(I)by inserting and after Currency,; and 
(II)by striking , and the Director of the Office of Thrift Supervision; and 
(iv)in paragraph (7), by striking , the Director of the Office of Thrift Supervision,; 
(B)in subsection (n)— 
(i)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(ii)by striking Director each place that term appears and inserting Comptroller of the Currency; 
(4)in section 8 (12 U.S.C. 1818)— 
(A)in the matter following subsection (a)(8)(B)(ii)(IV)— 
(i)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(ii)by striking Federal Savings and Loan Insurance Corporation or the Federal Home Loan Bank Board and inserting Office of Thrift Supervision; 
(B)in subsection (o), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(C)in subsection (w), by striking Office of Thrift Supervision and inserting Comptroller of the Currency; 
(5)in section 10(k)(5)(B) (12 U.S.C. 1820(k)(5)(B))— 
(A)in clause (ii), by adding and at the end; 
(B)in clause (iii), by striking ; and and inserting a period; and 
(C)by striking clause (iv); 
(6)in section 11 (12 U.S.C. 1821)— 
(A)in subsection (c)(6), by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; 
(B)in subsection (d)— 
(i)in paragraph (17)(A), by striking or the Director of the Office of Thrift Supervision; and 
(ii)in paragraph (18)(b), by striking or the Director of the Office of Thrift Supervision; 
(C)in subsection (m)— 
(i)in paragraph (9), by striking or the Director of the Office of Thrift Supervision, as appropriate; 
(ii)in paragraph (16), by striking or the Director of the Office of Thrift Supervision, as appropriate, each place that term appears; and 
(iii)in paragraph (18), by striking or the Director of the Office of Thrift Supervision, as appropriate, each place that term appears; and 
(D)in subsection (n)— 
(i)in paragraph (1)(A), by striking , or the Director of the Office of Thrift Supervision, with respect to and inserting or; 
(ii)in paragraph (2)(A), by striking or the Director of the Office of Thrift Supervision; 
(iii)in paragraph (4)(G), by striking and the Director of the Office of Thrift Supervision, as appropriate,; and 
(iv)in paragraph (12)(B), by striking or the Director of the Office of Thrift Supervision, as appropriate, each place that term appears; 
(7)in section 13(k)(1)(A)(iv) (12 U.S.C. 1823(k)(1)(A)(iv)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; 
(8)in section 18 (12 U.S.C. 1828)— 
(A)in subsection (c)(2)— 
(i)in subparagraph (A), by striking bank is to be a national bank and inserting institution is to be a national bank or savings association; 
(ii)in subparagraph (B)— 
(I)by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(II)by adding and at the end; 
(iii)in subparagraph (C), by striking ; and and inserting a period; and 
(iv)by striking subparagraph (D); 
(B)in subsection (g)(1), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; 
(C)in subsection (i)(2)(C), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(D)in subsection (m)— 
(i)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; 
(ii)in the matter following paragraph (2)(B)(ii), by striking Director and inserting Comptroller of the Currency; and 
(iii)by amending paragraph (3)(B) to read as follows: 
 
(B)Authority of ComptrollerThe section does not limit the authority of the Comptroller of the Currency to issue regulations to promote safety and soundness or to enforce compliance with other applicable laws.; 
(9)in section 19(e) (12 U.S.C. 1829)— 
(A)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(B)in the heading of paragraph (2), by striking Director and inserting Comptroller; 
(10)in section 28 (12 U.S.C. 1831e)— 
(A)in subsection (e), by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(B)in subsection (h), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(11)in section 33(e) (12 U.S.C. 1831j(e)), by striking the Comptroller of the Currency, and the Director of the Office of Thrift Supervision and inserting and the Comptroller of the Currency. 
210.Additional Conforming Amendments 
(a)Title 5Title 5, United States Code, is amended— 
(1)in section 3132(a)(1)(D), by striking , the Office of Thrift Supervision,; and 
(2)in section 5314, by striking Director of the Office of Thrift Supervision.. 
(b)Title 10Section 987(h)(3) of title 10, United States Code, is amended by striking subparagraph (E). 
(c)Revised StatutesSection 324 of the Revised Statutes of the United States (12 U.S.C. 1) is amended by striking the second sentence. 
(d)Federal Reserve ActThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended— 
(1)in section 11(a)(2)(B)(iii) (12 U.S.C. 248(a)(2)(B)(iii)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(2)in section 19(b)(12 U.S.C. 461(b))— 
(A)in paragraph (1)(F), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(B)in paragraph (4)(B), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(e)Public Law 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is amended by striking the Director of the Office of Thrift Supervision,. 
(f)Economic Growth and Regulatory Paperwork Reduction Act of 1996Section 2227(a)(1) of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 252(a)(1)) is amended by striking the Director of the Office of Thrift Supervision,. 
(g)Federal Deposit Insurance Corporation Improvement Act of 1991Section 306(m)(2) of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 375b note) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(h)Federal Home Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended— 
(1)in section 10(h)(1) (12 U.S.C. 1430(h)(1)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; 
(2)in section 18(c) (12 U.S.C. 1438(c)), by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; 
(3)in section 21A (12 U.S.C. 1441a)— 
(A)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(B)in subsection (k)(9) by striking Director and inserting Comptroller; and 
(4)in section 22 (12 U.S.C. 1442), by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency. 
(i)Housing Act of 1948Section 502 of the Housing Act of 1948 (12 U.S.C. 1701c) is amended— 
(1)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency; and 
(2)by striking Federal Home Loan Bank Board and inserting Comptroller of the Currency. 
(j)National Housing ActSection 202(e)(8) of the National Housing Act (12 U.S.C. 1708(e)(8)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(k)Federal Credit Union ActSection 205(b)(2)(G) of the Federal Credit Union Act (12 U.S.C. 1785(b)(2)(G)) is amended by striking the Office of Thrift Supervision and. 
(l)Bank Holding Company Act of 1956The Bank Holding Company Act of 1956 is amended— 
(1)in section 2(j)(3) (12 U.S.C. 1841(j)(3)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(2)in section 4(i) (12 U.S.C. 1843(i))— 
(A)by striking Director each place that term appears and inserting Comptroller; and 
(B)by amending paragraph (7) to read as follows: 
 
(7)Comptroller definedFor purposes of this subsection, the term Comptroller means the Comptroller of the Currency.. 
(m)FEGLI Living Benefits ActSection 5 of the FEGLI Living Benefits Act (5 U.S.C. 8701 note) is amended— 
(1)by striking or the Office of Thrift Supervision each place it appears; and 
(2)in subsection (c), by striking and the Office of Thrift Supervision. 
(n)Resolution Trust Corporation Funding Act of 1991Section 102(c)(1)(B) of the Resolution Trust Corporation Funding Act of 1991 (12 U.S.C. 1441a note) is amended by striking the Director of the Office of Thrift Supervision with respect to reports to be filed by such Office, and inserting the Comptroller of the Currency with respect to reports to be filed by the Office of the Comptroller of the Currency. 
(o)Gramm-Leach-Bliley ActThe Gramm-Leach-Bliley Act is amended— 
(1)in section 132 (12 U.S.C. 1828b), by striking the Director of the Office of Thrift Supervision,; 
(2)in section 505(a)(1) (15 U.S.C. 6805(a)(1))— 
(A)in subparagraph (A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(B)in subparagraph (B), by adding and at the end; 
(C)in subparagraph (C), by striking ; and and inserting a period; and 
(D)by striking subparagraph (D); 
(3)in section 509(2) (15 U.S.C. 6809(2))— 
(A)by striking subparagraph (D); and 
(B)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and 
(4)in section 522(b)(1)(A) (15 U.S.C. 6822(b)(1)(A))— 
(A)in clause (i), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(B)in clause (ii), by adding and at the end; and 
(C)by striking clause (iv). 
(p)Financial Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 is amended— 
(1)in section 1121(6) (12 U.S.C. 3350(6)), by striking the Office of Thrift Supervision,; 
(2)in section 1206(a) (12 U.S.C. 1833b(a)), by striking the Farm Credit Administration, and the Office of Thrift Supervision and inserting and the Farm Credit Administration; and 
(3)in section 1216 (12 U.S.C. 1833e)— 
(A)in subsection (a)— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively; and 
(B)in subsection (c), by striking the Director of the Office of Thrift Supervision,. 
(q)Bank Service Company ActSection 1(b)(4) of the Bank Service Company Act (12 U.S.C. 1861(b)(4)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(r)Bank Protection Act of 1968Section 2 of the Bank Protection Act of 1968 (12 U.S.C. 1881) is amended— 
(1)by striking The each place that term appears and inserting the; 
(2)in paragraph (1), by inserting and Federal savings associations after banks; 
(3)in paragraph (2), by adding and at the end; 
(4)in paragraph (3), by striking and at the end and inserting a period; and 
(5)by striking paragraph (4). 
(s)Real Estate settlement Procedures Act of 1974Section 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(t)Home Mortgage Disclosure Act of 1975The Home Mortgage Disclosure Act of 1975 is amended— 
(1)in section 304(h) (12 U.S.C. 2803(h))— 
(A)in paragraph (1), by striking and Federal branches and Federal agencies of foreign banks and inserting , Federal branches and Federal agencies of foreign banks, and savings associations; 
(B)by striking paragraph (2); and 
(C)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; 
(2)in section 305(b) (12 U.S.C. 2804(b))— 
(A)in paragraph (1), by striking and Federal branches and Federal agencies of foreign banks and inserting Federal branches and Federal agencies of foreign banks, and savings associations the deposits of which are insured by the Federal Deposit Insurance Corporation; 
(B)by striking paragraph (2); and 
(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3); 
(3)in section 306(b)(2) (12 U.S.C. 2805(b)(2)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(4)in section 307 (12 U.S.C. 2806)— 
(A)in subsection (a)(1), by striking the Comptroller of the Currency,; and 
(B)by striking Director of the Office of Thrift Supervision each place that term appears and inserting Comptroller of the Currency. 
(u)Community Reinvestment Act of 1977Section 803(1) of the Community Reinvestment Act of 1977 (12 U.S.C. 2902(1)) is amended— 
(1)in subparagraph (A), by inserting , savings associations (the deposits of which are insured by the Federal Deposit Insurance Corporation) and savings and loan holding companies after banks; 
(2)in subparagraph (B), by adding and at the end; 
(3)in subparagraph (C), by striking and at the end; and 
(4)by striking paragraph (2) (as so designated by section 744(q) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (103 Stat. 440)). 
(v)International Banking Act of 1978Section 15 of the International Banking Act of 1978 (12 U.S.C. 3109) is amended— 
(1)in each of subsections (a) and (b), by striking Federal Deposit Insurance Corporation, and Director of the Office of Thrift Supervision each place that term appears and inserting and Federal Deposit Insurance Corporation; and 
(2)in subsection (c)(4), by striking the Federal Deposit Insurance Corporation, and the Director of the Office of Thrift Supervision and inserting and the Federal Deposit Insurance Corporation. 
(w)Depository Institution Management Interlocks ActThe Depository Institution Management Interlocks Act (12 U.S.C. 3201 et seq.) is amended— 
(1)in section 205(9) (12 U.S.C. 3204(9)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; 
(2)in section 207 (12 U.S.C. 3206)— 
(A)in paragraph (1), by inserting , savings associations (the deposits of which are insured by the Federal Deposit Insurance Corporation), and savings and loan holding companies after banks; 
(B)by striking paragraph (4); 
(C)in paragraph (6), by striking (5) and inserting (4); and 
(D)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and 
(3)in section 209 (12 U.S.C. 3207)— 
(A)in paragraph (1), by inserting after banks the following: , institutions, the accounts of which are insured by the Federal Deposit Insurance Corporation, and savings and loan holding companies; 
(B)in paragraph (3), by adding and at the end; 
(C)by striking paragraph (4); and 
(D)by redesignating paragraph (5) as paragraph (4). 
(x)Federal Financial Institutions Examination Council Act of 1978The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended— 
(1)in section 1003 (12 U.S.C. 3302), by striking the Office of Thrift Supervision,; and 
(2)in section 1004 (12 U.S.C. 3303)— 
(A)by striking paragraph (4); and 
(B)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively. 
(y)Right to Financial Privacy Act of 1978Section 1101(7) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401(7)) is amended— 
(1)by striking subparagraph (B); and 
(2)by redesignating subparagraphs (C) through (I) as subparagraphs (B) through (H), respectively. 
(z)Alternative Mortgage Transaction Parity Act of 1982Section 804(a)(3) of the Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3803(a)(3)) is amended— 
(1)by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency; and 
(2)by striking Federal Home Loan Bank Board and inserting Office of the Comptroller of the Currency. 
(aa)International Lending Supervision Act of 1983Section 912 of the International Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended to read as follows: 
 
912.Equal representation for Federal Deposit Insurance CorporationAs 1 of the 3 Federal bank regulatory and supervisory agencies, and as the insurer of the United States banks involved in international lending, the Federal Deposit Insurance Corporation shall be given equal representation with the Board of Governors of the Federal Reserve System and the Office of the Comptroller of the Currency on the Committee on Banking Regulations and Supervisory Practices of the Group of Ten Countries and Switzerland.. 
(bb)Expedited Funds Availability ActSection 610(a) of the Expedited Funds Availability Act (12 U.S.C. 4009(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by inserting before national banks the following: savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation,; and 
(B)in subparagraph (C), by adding and at the end; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraph (3) as paragraph (2). 
(cc)Truth in Savings ActSection 270(a)(1)(C) of the Truth in Savings Act (12 U.S.C. 4309(a)(1)(C)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(dd)Federal Housing Enterprises Financial Safety and Soundness Act of 1992The Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended— 
(1)in section 1315(b) (12 U.S.C. 4515(b)), by striking the Federal Deposit Insurance Corporation, and the Office of Thrift Supervision and inserting and the Federal Deposit Insurance Corporation; and 
(2)in section 1317 (12 U.S.C. 4517) by striking the Federal Deposit Insurance Corporation, or the Director of the Office of Thrift Supervision and inserting or the Federal Deposit Insurance Corporation. 
(ee)Community Development Banking and Financial Institutions Act of 1994Section 117(e) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4716(e)) is amended by striking the Director of the Office of Thrift Supervision,. 
(ff)Homeowners Protection Act of 1998Section 10(a)(1)(C) of the Homeowners Protection Act of 1998 (12 U.S.C. 4909(a)(1)(C)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency. 
(gg)Secure and Fair Enforcement for Mortgage Licensing Act of 2008Section 1503(1) of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102(1)) is amended by striking the Director of the Office of Thrift Supervision,. 
(hh)Emergency Economic Stabilization Act of 2008Section 101(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(b)) is amended by striking the Director of the Office of Thrift Supervision,. 
(ii)Securities Exchange Act of 1934The Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— 
(1)in section 3(a)(34) (15 U.S.C. 78c(a)(34))— 
(A)in subparagraph (A)— 
(i)in clause (i), by striking or a subsidiary or a department or division of any such bank and inserting a subsidiary or a department or division of any such bank, a savings association (as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit Insurance Corporation, a subsidiary or a department or division of any such savings association, or a savings and loan holding company; 
(ii)in clause (iii), by adding and at the end; 
(iii)by striking clause (iv); and 
(iv)by redesignating clause (v) as clause (iv); 
(B)in subparagraph (B)— 
(i)in clause (i), by striking or a subsidiary or a department or division of any such bank and inserting a subsidiary or a department or division of any such bank, a savings association (as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit Insurance Corporation, a subsidiary or a department or division of any such savings association, or a savings and loan holding company; 
(ii)in clause (iii), by adding and at the end; 
(iii)by striking clause (iv); and 
(iv)by redesignating clause (v) as clause (iv); 
(C)in subparagraph (C)— 
(i)in clause (i), by inserting , a savings association (as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit Insurance Corporation, a savings and loan holding company, or a subsidiary of a savings and loan holding company after national bank; 
(ii)in clause (iii), by adding and at the end; 
(iii)by striking clause (iv); and 
(iv)by redesignating clause (v) as clause (iv); 
(D)in subparagraph (D)— 
(i)in clause (i), by inserting or savings association (as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit Insurance Corporation after national bank; 
(ii)in clause (ii), by adding and at the end; 
(iii)by striking clause (iii); and 
(iv)by redesignating clause (iv) as clause (iii); 
(E)in subparagraph (F)— 
(i)in clause (i), by inserting or savings association (as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured by the Federal Deposit Insurance Corporation after national bank; 
(ii)by striking clause (ii); and 
(iii)by redesignating clauses (iii) through (v) as clauses (ii) through (iv), respectively; 
(F)in subparagraph (G)— 
(i)in clause (i), by inserting or a savings association (as defined in section 3(b) of the Federal Deposit Insurance Act), the deposits of which are insured by the Federal Deposit Insurance Corporation  after 1978); 
(ii)in clause (iii), by adding and at the end; and 
(iii)by striking clause (iv); and 
(G)in the matter following subparagraph (H)(iv), by striking Office of Thrift Supervision and inserting Comptroller of the Currency; 
(2)in section 12(i) (15 U.S.C. 78l(i))— 
(A)in the first sentence— 
(i)by inserting and savings associations, the accounts of which are insured by the Federal Deposit Insurance Corporation after national banks; 
(ii)by inserting and before (3); and 
(iii)by striking , and (4) with respect to savings associations the accounts of which are insured by the Federal Deposit Insurance Corporation are vested in the Office of Thrift Supervision; and 
(B)in the second sentence, by striking the Federal Deposit Insurance Corporation, and the Office of Thrift Supervision and inserting and the Federal Deposit Insurance Corporation; and 
(3)in section 15C(g) (15 U.S.C. 78o–5(g)), by striking the Director of the Office of Thrift Supervision,. 
(jj)Financial Services Regulatory Relief Act of 2006Section 101(c) of the Financial Services Regulatory Relief Act of 2006 (15 U.S.C. 78c note) is amended by striking the Office of Thrift Supervision,. 
(kk)Truth in Lending ActSection 108(a) of the Truth in Lending Act (15 U.S.C. 1607(a)) is amended— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively. 
(ll)Fair Credit Reporting ActSection 621(b) of the Fair Credit Reporting Act (15 U.S.C. 1681s(b))— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively. 
(mm)Equal Credit Opportunity ActSection 704(a) of the Equal Credit Opportunity Act (15 U.S.C. 1691c(a)) is amended— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (9) as paragraphs (2) through (8), respectively. 
(nn)Fair Debt Collection Practices ActSection 814(b) of the Fair Debt Collection Practices Act (15 U.S.C. 1692l(b)) is amended— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively. 
(oo)Electronic Fund Transfer ActSection 917(a) of the Electronic Fund Transfer Act (15 U.S.C. 1693o(a)) is amended— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively. 
(pp)Children's Online Privacy Protection Act of 1998Section 1306(b) of the Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6505(b)) is amended— 
(1)in paragraph (1)(A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively. 
(qq)Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003Section 7(b)(1) of the Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (15 U.S.C. 7706(b)(1)) is amended— 
(1)in subparagraph (A), by inserting savings associations, the deposits of which are insured by the Federal Deposit Insurance Corporation, before national banks; 
(2)in subparagraph (B), by adding and at the end; 
(3)in subparagraph (C), by striking and at the end; and 
(4)by striking subparagraph (D). 
(rr)Title 18Title 18, United States Code, is amended— 
(1)in section 212(c)(2)— 
(A)by striking subparagraph (C); and 
(B)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively; 
(2)in section 657, by striking Thrift Supervision and inserting the Comptroller of the Currency with respect to any functions transferred from the Office of Thrift Supervision pursuant to section 202 of the Financial System Stabilization and Reform Act of 2009; 
(3)in the matter following section 981(a)(1)(D)(vi), by striking or the Office of Thrift Supervision; 
(4)in the matter following section 982(a)(3)(F), by striking or the Office of Thrift Supervision,; 
(5)in section 1006, by striking Thrift Supervision and inserting the Comptroller of the Currency with respect to any functions transferred from the Office of Thrift Supervision pursuant to section 202 of the Financial System Stabilization and Reform Act of 2009; 
(6)in section 1014, by striking Thrift Supervision and inserting the Comptroller of the Currency with respect to any functions transferred from the Office of Thrift Supervision pursuant to section 202 of the Financial System Stabilization and Reform Act of 2009; and 
(7)in section 1032(1), by striking or the Director of the Office of Thrift Supervision,. 
(ss)Title 31Title 31, United States Code, is amended— 
(1)by striking section 309; 
(2)in section 321(c)— 
(A)in paragraph (2), by striking ; and and inserting a period; and 
(B)by striking paragraph (3); and 
(3)in section 714(1), by striking the Office of the Comptroller of the Currency, and the Office of Thrift Supervision and inserting and the Office of the Comptroller of the Currency. 
(tt)Flood Disaster Protection Act of 1973Section 3(a)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)(5)) is amended by striking the Office of Thrift Supervision,. 
(uu)National Flood Insurance Act of 1968Section 1370(a)(9) of the National Flood Insurance Act of 1968 (42 U.S.C. 4121(a)(9)) is amended by striking the Office of Thrift Supervision,. 
211.Additional conforming referencesExcept as provided under this Act, reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to— 
(1)the Director of the Office of Thrift Supervision, with regard to functions transferred under section 202, shall be deemed to refer to the Comptroller of the Currency; and 
(2)the Office of Thrift Supervision, with regard to functions transferred under this Act, shall be deemed to refer to the Office of the Comptroller of the Currency. 
 
